UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21279 The Merger Fund VL (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York 10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) 1-800-343-8959 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2012 Item 1. Reports to Stockholders. THE MERGER FUND VL SEMI-ANNUAL REPORT JUNE 30, 2012 Chart 1 Chart 2 PORTFOLIO COMPOSITION PORTFOLIO COMPOSITION By Type of Deal* By Type of Buyer* Chart 3 PORTFOLIO COMPOSITION By Deal Terms* * Data expressed as a percentage of long common stock, corporate bonds and swap contract positions as of June 30, 2012. 1 Chart 4 PORTFOLIO COMPOSITION By Sector* Chart 5 PORTFOLIO COMPOSITION By Region* * Data expressed as a percentage of long common stock, corporate bonds and swap contract positions as of June 30, 2012. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 2 Chart 6 GLOBAL MERGER ACTIVITY Quarterly volume of announced global mergers and acquisitions January 2002 – June 2012 Source: Bloomberg, Global Financial Advisory Mergers & Acquisitions Rankings First Six-Months 2012 3 The Merger Fund VL EXPENSE EXAMPLE June 30, 2012 (Unaudited) As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses. The Fund is not charged any transaction related fees by the Adviser. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 for the period 1/1/12 – 6/30/12. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 1/1/12 Value 6/30/12 Period 1/1/12 – 6/30/12* Actual+ (1) Hypothetical ++ (2) + Excluding dividends on securities sold short, borrowing expense on securities sold short and interest expense, your actual cost of investment in the Fund would be $6.97. ++ Excluding dividends on securities sold short, borrowing expense on securities sold short and interest expense, your hypothetical cost of investment in the Fund would be $7.02. Ending account values and expenses paid during the period based on a 0.19% return.This actual return is net of expenses. Ending account values and expenses paid during period based on a 5.00% annual return before expenses. * Expenses are equal to the Fund’s annualized expense ratio of 2.18%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 4 The Merger Fund VL SCHEDULE OF INVESTMENTS June 30, 2012 (Unaudited) Shares Value COMMON STOCKS — 73.61% AEROSPACE & DEFENSE — 7.74% Goodrich Corporation (g) $ AGRICULTURAL PRODUCTS — 4.03% Viterra, Inc. (b)(g) ALTERNATIVE CARRIERS — 1.09% AboveNet, Inc. (a)(f) Hughes Telematics, Inc. (a) APPAREL RETAIL — 1.75% Collective Brands, Inc. (a)(e) The Gap, Inc. (f) BIOTECHNOLOGY — 1.05% Amylin Pharmaceuticals, Inc. (a)(f) BREWERS — 0.56% Molson Coors Brewing Company (e) BROADCASTING & CABLE TV — 1.62% Astral Media, Inc. (b) CC Media Holdings, Inc. (a) Liberty Media Corp. (a)(f) CABLE & SATELLITE TV — 2.15% Comcast Corporation Special Class A (e) Knology, Inc. (a)(h) DISTILLERS & VINTNERS — 0.88% Constellation Brands, Inc. (a)(f) DIVERSIFIED CHEMICALS — 4.68% Huntsman Corporation (f) Solutia, Inc. (g) DIVERSIFIED METALS & MINING — 0.01% Pilot Gold, Inc. (a)(b) The accompanying notes are an integral part of these financial statements. 5 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) June 30, 2012 (Unaudited) Shares Value ELECTRIC UTILITIES — 3.34% Exelon Corporation (f) $ Progress Energy, Inc. (g) ELECTRICAL COMPONENTS & EQUIPMENT — 4.17% Cooper Industries PLC (b)(h) GOLD — 0.05% Extorre Gold Mines Ltd. (a)(b) HEALTH CARE EQUIPMENT — 2.50% Gen-Probe, Inc. (a) HEALTH CARE SERVICES — 2.71% Catalyst Health Solutions, Inc. (a)(h) INDUSTRIAL CONGLOMERATES — 0.98% Tyco International Ltd. (b)(f) INTEGRATED OIL & GAS — 2.33% BP PLC — ADR (f) ConocoPhillips (f) INTEGRATED TELECOMMUNICATION SERVICES — 4.23% AT&T, Inc. (f) CenturyLink, Inc. (f) TELUS Corporation (non-voting) (b) Verizon Communications, Inc. (h) INTERNET SOFTWARE & SERVICES — 3.01% Tudou Holdings Ltd. — ADR (a) Yahoo! Inc. (a)(f) LIFE SCIENCES TOOLS & SERVICES — 1.20% Illumina, Inc. (a) MANAGED HEALTH CARE — 0.46% Aetna, Inc. (f) MOVIES & ENTERTAINMENT — 0.65% News Corporation Class A (f) The accompanying notes are an integral part of these financial statements. 6 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) June 30, 2012 (Unaudited) Shares Value MULTI-LINE INSURANCE — 2.40% American International Group, Inc. (a)(f) $ Hartford Financial Services Group, Inc. (f) OIL & GAS EXPLORATION & PRODUCTION — 0.51% EXCO Resources, Inc. (f) Progress Energy Resources Corp. (b)(h) OIL & GAS REFINING & MARKETING — 2.29% Sunoco, Inc. (f) OIL & GAS STORAGE & TRANSPORTATION — 0.21% Williams Companies, Inc. (f) PACKAGED FOODS & MEATS — 2.53% D.E. Master Blenders 1753 NV (a)(b) Hillshire Brands Company (f) Kraft Foods, Inc. (f) PERSONAL PRODUCTS — 0.42% Mead Johnson Nutrition Co. (f) PHARMACEUTICALS — 2.88% Abbott Laboratories (f) Eli Lilly & Company (h) Johnson & Johnson (f) Pfizer, Inc. (f) Warner Chilcott PLC — ADR (a)(f) REGIONAL BANKS — 1.12% KeyCorp (f) SECURITY & ALARM SERVICES — 0.42% Corrections Corporation of America (a) SEMICONDUCTOR EQUIPMENT — 1.57% Lam Research Corporation (a)(f) The accompanying notes are an integral part of these financial statements. 7 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) June 30, 2012 (Unaudited) Shares Value SPECIALIZED FINANCE — 1.93% NYSE Euronext (f) $ TMX Group, Inc. (b)(h) SYSTEMS SOFTWARE — 3.69% Ariba, Inc. (a) TRUCKING — 2.45% Dollar Thrifty Automotive Group, Inc. (a)(f) TOTAL COMMON STOCKS (COST $9,884,493) WARRANTS — 0.00% Kinross Gold Corporation (a)(b) TOTAL WARRANTS (COST $2,560) Principal Amount CONVERTIBLE BONDS — 0.09% Patriot Coal Corp. $ 3.250%, 5/31/2013 (i) TOTAL CONVERTIBLE BONDS (COST $42,805) CORPORATE BONDS — 5.72% Level 3 Financing, Inc. 8.750%, 2/15/2017 (e) McJunkin Red Man Corp. 9.500%, 12/15/2016 (e) PHH Corp. 7.125%, 3/1/2013 (e) Rite Aid Corp. 10.375%, 7/15/2016 (e) TOTAL CORPORATE BONDS (COST $761,097) Contracts (100 shares per contract) PURCHASED PUT OPTIONS — 0.64% Abbott Laboratories 10 Expiration: August 2012, Exercise Price: $55.00 90 Aetna, Inc. 16 Expiration: July 2012, Exercise Price: $37.00 The accompanying notes are an integral part of these financial statements. 8 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) June 30, 2012 (Unaudited) Contracts (100 shares per contract) Value American International Group, Inc. 75 Expiration: August 2012, Exercise Price: $25.00 $ Amylin Pharmaceuticals, Inc. 50 Expiration: July 2012, Exercise Price: $23.00 BP PLC — ADR 15 Expiration: July 2012, Exercise Price: $37.00 21 Expiration: July 2012, Exercise Price: $39.00 15 Expiration: July 2012, Exercise Price: $40.00 CenturyLink, Inc. 4 Expiration: July 2012, Exercise Price: $32.00 10 23 Expiration: July 2012, Exercise Price: $33.00 58 1 Expiration: October 2012, Exercise Price: $31.00 20 ConocoPhillips 12 Expiration: August 2012, Exercise Price: $45.00 Constellation Brands, Inc. 44 Expiration: August 2012, Exercise Price: $17.50 88 Corrections Corporation of America 19 Expiration: September 2012, Exercise Price: $22.50 Eli Lilly & Company 7 Expiration: August 2012, Exercise Price: $36.00 49 The Gap, Inc. 37 Expiration: September 2012, Exercise Price: $21.00 Hartford Financial Services Group, Inc. 47 Expiration: September 2012, Exercise Price: $13.00 Hillshire Brands Company Expiration: October 2012, Exercise Price: $16.00 (d) Huntsman Corporation 23 Expiration: August 2012, Exercise Price: $11.00 Johnson & Johnson 4 Expiration: August 2012, Exercise Price: $60.00 16 KeyCorp Expiration: September 2012, Exercise Price: $5.00 Kraft Foods, Inc. 30 Expiration: September 2012, Exercise Price: $32.00 Lam Research Corporation 56 Expiration: September 2012, Exercise Price: $30.00 Liberty Interactive Corp. 79 Expiration: July 2012, Exercise Price: $14.00 2 Expiration: July 2012, Exercise Price: $15.00 15 The accompanying notes are an integral part of these financial statements. 9 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) June 30, 2012 (Unaudited) Contracts (100 shares per contract) Value Materials Select Sector SPDR Trust 6 Expiration: September 2012, Exercise Price: $37.00 $ Mead Johnson Nutrition Co. 7 Expiration: August 2012, Exercise Price: $65.00 Molson Coors Brewing Company 18 Expiration: July 2012, Exercise Price: $35.00 90 Molycorp, Inc. 15 Expiration: September 2012, Exercise Price: $40.00 News Corporation Class A 13 Expiration: October 2012, Exercise Price: $16.00 14 Expiration: October 2012, Exercise Price: $17.00 12 Expiration: October 2012, Exercise Price: $18.00 NYSE Euronext 37 Expiration: September 2012, Exercise Price: $18.00 Pfizer, Inc. 66 Expiration: July 2012, Exercise Price: $17.00 66 SPDR S&P rust 20 Expiration: August 2012, Exercise Price: $134.00 Tyco International Ltd. 25 Expiration: July 2012, Exercise Price: $47.00 Warner Chilcott PLC — ADR 22 Expiration: July 2012, Exercise Price: $16.00 43 Expiration: October 2012, Exercise Price: $15.00 Williams Companies, Inc. 10 Expiration: August 2012, Exercise Price: $25.00 Yahoo! Inc. 43 Expiration: July 2012, Exercise Price: $12.00 22 13 Expiration: July 2012, Exercise Price: $13.00 6 86 Expiration: October 2012, Exercise Price: $12.00 Youku, Inc. — ADR 14 Expiration: September 2012, Exercise Price: $40.00 TOTAL PURCHASED PUT OPTIONS (COST $109,482) Principal Amount ESCROW NOTES — 0.01% $ Delphi Financial Class Action Trust Escrow (a)(d) Washington Mutual, Inc. 5.250%, 9/15/2017 (a)(d) TOTAL ESCROW NOTES (COST $0) The accompanying notes are an integral part of these financial statements. 10 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) June 30, 2012 (Unaudited) Shares Value SHORT-TERM INVESTMENTS — 18.70% BlackRock Liquidity Funds TempFund Portfolio 0.15% (c)(f) $ Fidelity Institutional Government Portfolio 0.01% (c)(f) Goldman Sachs Financial Square Money Market Fund 0.19% (c)(h) The Liquid Asset Portfolio 0.16% (c)(h) TOTAL SHORT-TERM INVESTMENTS (Cost $2,518,182) TOTAL INVESTMENTS (Cost $13,318,619) — 98.77% $ ADR – American Depository Receipt ETF – Exchange-Traded Fund PLC – Public Limited Company (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of June 30, 2012. (d) Security fair valued by the Adviser in good faith in accordance with the policies adopted by the Board of Trustees. (e) All or a portion of the shares have been committed as collateral for open securities sold short. (f) All or a portion of the shares have been committed as collateral for written option contracts. (g) All or a portion of the shares have been committed as collateral for swap contracts. (h) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (i) Subsequent to June 30, 2012, default or other conditions exist and security is not presently accruing income. The Global Industry Classifications Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 11 The Merger Fund VL SCHEDULE OF SECURITIES SOLD SHORT June 30, 2012 (Unaudited) Shares Value COMMON STOCKS Comcast Corporation Special Class A $ Duke Energy Corporation Eastman Chemical Company Eaton Corporation Hertz Global Holdings, Inc. Patriot Coal Corporation SXC Health Solutions Corporation (a) TELUS Corporation (a) 83 Yamana Gold, Inc. Youku, Inc. — ADR EXCHANGE-TRADED FUNDS SPDR S&P rust TOTAL SECURITIES SOLD SHORT (Proceeds $1,027,099) $ ADR – American Depository Receipt ETF – Exchange-Traded Fund (a)Foreign security. The accompanying notes are an integral part of these financial statements. 12 The Merger Fund VL SCHEDULE OF OPTIONS WRITTEN June 30, 2012 (Unaudited) Contracts (100 shares per contract) Value CALL OPTIONS WRITTEN Abbott Laboratories 10 Expiration: August 2012, Exercise Price: $60.00 $ Aetna, Inc. 16 Expiration: July 2012, Exercise Price: $40.00 American International Group, Inc. 70 Expiration: August 2012, Exercise Price: $29.00 5 Expiration: August 2012, Exercise Price: $30.00 Amylin Pharmaceuticals, Inc. 50 Expiration: October 2012, Exercise Price: $26.00 ASX Ltd. 10 Expiration: August 2012, Exercise Price: AUD 29.50 AT&T, Inc. 15 Expiration: August 2012, Exercise Price: $32.00 7 Expiration: September 2012, Exercise Price: $33.00 27 Expiration: September 2012, Exercise Price: $34.00 BP PLC – ADR 25 Expiration: October 2012, Exercise Price: $40.00 25 Expiration: October 2012, Exercise Price: $41.00 British Sky Broadcasting Group PLC 60 Expiration: August 2012, Exercise Price: GBP 7.00 CenturyLink, Inc. 7 Expiration: July 2012, Exercise Price: $38.00 45 Expiration: July 2012, Exercise Price: $39.00 1 Expiration: October 2012, Exercise Price: $36.00 ConocoPhillips 12 Expiration: August 2012, Exercise Price: $52.50 Constellation Brands, Inc. 44 Expiration: August 2012, Exercise Price: $20.00 Corrections Corporation of America 19 Expiration: September 2012, Exercise Price: $25.00 Dollar Thrifty Automotive Group, Inc. 1 Expiration: July 2012, Exercise Price: $85.00 11 Expiration: October 2012, Exercise Price: $75.00 Eaton Corporation 5 Expiration: July 2012, Exercise Price: $35.00 8 Expiration: August 2012, Exercise Price: $38.00 Eli Lilly & Company 7 Expiration: August 2012, Exercise Price: $39.00 The accompanying notes are an integral part of these financial statements. 13 The Merger Fund VL SCHEDULE OF OPTIONS WRITTEN (continued) June 30, 2012 (Unaudited) Contracts (100 shares per contract) Value EXCO Resources, Inc. 3 Expiration: August 2012, Exercise Price: $7.00 $ Exelon Corporation 8 Expiration: August 2012, Exercise Price: $38.00 6 Expiration: October 2012, Exercise Price: $39.00 The Gap, Inc. 6 Expiration: September 2012, Exercise Price: $24.00 31 Expiration: September 2012, Exercise Price: $25.00 Hartford Financial Services Group, Inc. 47 Expiration: September 2012, Exercise Price: $17.00 Hillshire Brands Company 3 Expiration: October 2012, Exercise Price: $20.00 (a) Expiration: October 2012, Exercise Price: $21.00 (a) Huntsman Corporation 46 Expiration: August 2012, Exercise Price: $13.00 5 Expiration: August 2012, Exercise Price: $15.00 Illumina, Inc. 5 Expiration: July 2012, Exercise Price: $39.00 5 Expiration: July 2012, Exercise Price: $40.00 11 Expiration: August 2012, Exercise Price: $39.00 9 Expiration: August 2012, Exercise Price: $40.00 Johnson & Johnson 4 Expiration: August 2012, Exercise Price: $67.50 KeyCorp 8 Expiration: September 2012, Exercise Price: $6.00 Expiration: September 2012, Exercise Price: $7.00 Kraft Foods, Inc. 15 Expiration: September 2012, Exercise Price: $37.00 20 Expiration: September 2012, Exercise Price: $38.00 Lam Research Corporation 56 Expiration: September 2012, Exercise Price: $35.00 Liberty Interactive Corp. 81 Expiration: July 2012, Exercise Price: $17.00 Mead Johnson Nutrition Co. 7 Expiration: August 2012, Exercise Price: $75.00 Molson Coors Brewing Company 18 Expiration: July 2012, Exercise Price: $40.00 Molycorp, Inc. 15 Expiration: September 2012, Exercise Price: $40.00 The accompanying notes are an integral part of these financial statements. 14 The Merger Fund VL SCHEDULE OF OPTIONS WRITTEN (continued) June 30, 2012 (Unaudited) Contracts (100 shares per contract) Value News Corporation Class A 13 Expiration: October 2012, Exercise Price: $20.00 $ 26 Expiration: October 2012, Exercise Price: $21.00 NYSE Euronext 37 Expiration: September 2012, Exercise Price: $23.00 Pep Boys – Manny, Moe & Jack Expiration: July 2012, Exercise Price: $15.00 Pfizer, Inc. 66 Expiration: July 2012, Exercise Price: $22.00 SPDR S&P rust 3 Expiration: August 2012, Exercise Price: $141.00 Sunoco, Inc. 12 Expiration: August 2012, Exercise Price: $45.00 7 Expiration: August 2012, Exercise Price: $46.00 25 Expiration: August 2012, Exercise Price: $47.00 21 Expiration: August 2012, Exercise Price: $48.00 SXC Health Solutions Corporation 8 Expiration: July 2012, Exercise Price: $72.50 2 Expiration: July 2012, Exercise Price: $80.00 5 Expiration: July 2012, Exercise Price: $85.00 7 Expiration: July 2012, Exercise Price: $87.50 Tyco International Ltd. 25 Expiration: July 2012, Exercise Price: $52.50 Verizon Communications, Inc. 17 Expiration: August 2012, Exercise Price: $40.00 Warner Chilcott PLC – ADR 22 Expiration: July 2012, Exercise Price: $20.00 21 Expiration: October 2012, Exercise Price: $18.00 21 Expiration: October 2012, Exercise Price: $19.00 Williams Companies, Inc. 10 Expiration: August 2012, Exercise Price: $29.00 Xstrata PLC 20 Expiration: August 2012, Exercise Price: GBP 7.20 60 Expiration: August 2012, Exercise Price: GBP 10.50 20 Expiration: September 2012, Exercise Price: GBP 8.40 The accompanying notes are an integral part of these financial statements. 15 The Merger Fund VL SCHEDULE OF OPTIONS WRITTEN (continued) June 30, 2012 (Unaudited) Contracts (100 shares per contract) Value Yahoo! Inc. 43 Expiration: July 2012, Exercise Price: $14.00 $ 13 Expiration: July 2012, Exercise Price: $15.00 44 Expiration: October 2012, Exercise Price: $14.00 61 Expiration: October 2012, Exercise Price: $15.00 Youku, Inc. – ADR 14 Expiration: September 2012, Exercise Price: $40.00 35 PUT OPTIONS WRITTEN SPDR S&P rust 9 Expiration: August 2012, Exercise Price: $126.00 TOTAL OPTIONS WRITTEN (Premiums received $344,457) $ ADR – American Depository Receipt AUD – Australian Dollar ETF – Exchange-Traded Fund GBP – British Pound PLC – Public Limited Company (a)Security fair valued by the Adviser in good faith in accordance with the policies adopted by the Board of Trustees. The accompanying notes are an integral part of these financial statements. 16 The Merger Fund VL SCHEDULE OF FORWARD CURRENCY EXCHANGE CONTRACTS* June 30, 2012 (Unaudited) U.S. $ Value at U.S. $ Value at Unrealized Settlement Currency to June 30, Currency to June 30, Appreciation Date be Delivered be Received (Depreciation) 7/18/12 Australian Dollars $ U.S. Dollars $ $ 10/17/12 Australian Dollars U.S. Dollars ) 7/26/12 British Pounds U.S. Dollars ) 8/15/12 British Pounds U.S. Dollars 21 9/12/12 British Pounds U.S. Dollars 10/10/12 British Pounds U.S. Dollars ) 8/22/12 Canadian Dollars U.S. Dollars 8/28/12 Canadian Dollars U.S. Dollars ) 8/29/12 Canadian Dollars U.S. Dollars 9/20/12 Canadian Dollars U.S. Dollars 10/3/12 Canadian Dollars U.S. Dollars ) 12/18/12 Canadian Dollars U.S. Dollars ) 12/19/12 Canadian Dollars U.S. Dollars 9/10/12 Euros U.S. Dollars 9/12/12 Euros U.S. Dollars 9/12/12 U.S. Dollars Euros 94 10/25/12 Euros U.S. Dollars ) 7/3/12 Hong Kong Dollars U.S. Dollars ) 12/19/12 Mexican Pesos U.S. Dollars ) 12/19/12 Mexican Pesos U.S. Dollars 37 $ $ $ *JPMorgan Chase & Co. Inc. is the counterparty for all open forward currency exchange contracts held by the Fund as of June 30, 2012. The accompanying notes are an integral part of these financial statements. 17 The Merger Fund VL SCHEDULE OF SWAP CONTRACTS June 30, 2012 (Unaudited) Unrealized Termination Appreciation Date Security Shares Notional (Depreciation)* Counterparty LONG SWAP CONTRACTS 9/30/12 ASX Ltd. $ $ ) JPMorgan Chase & Co. Inc. 12/31/12 British Sky Broadcasting Group PLC Merrill Lynch & Co. Inc. 12/31/12 Charter Hall Office REIT — — JPMorgan Chase & Co. Inc. 9/30/12 Cove Energy PLC JPMorgan Chase & Co. Inc. 1/15/13 Grupo Modelo, S.A. de C.V. JPMorgan Chase & Co. Inc. 12/31/12 Hillgrove Resources Ltd. ) JPMorgan Chase & Co. Inc. 7/11/12 International Power PLC ) JPMorgan Chase & Co. Inc. 9/30/12 Molycorp, Inc. ) Merrill Lynch & Co. Inc. 8/2/12 Rhoen-Klinikum AG (a) ) JPMorgan Chase & Co. Inc. 12/31/12 TELUS Corporation (non-voting) The Goldman Sachs Group, Inc. 12/31/12 TELUS Corporation (non-voting) Merrill Lynch & Co. Inc. 12/31/12 TNT Express NV ) JPMorgan Chase & Co. Inc. 12/31/12 TNT Express NV ) Merrill Lynch & Co. Inc. 11/30/12 Xstrata PLC ) The Goldman Sachs Group, Inc. 11/30/12 Xstrata PLC ) JPMorgan Chase & Co. Inc. SHORT SWAP CONTRACTS 7/15/12 Eastman Chemical Company ) ) ) Merrill Lynch & Co. Inc. 11/30/12 Glencore International PLC ) ) The Goldman Sachs Group, Inc. 11/30/12 Glencore International PLC ) ) JPMorgan Chase & Co. Inc. 12/31/12 TELUS Corporation ) ) ) The Goldman Sachs Group, Inc. 12/31/12 TELUS Corporation ) ) ) Merrill Lynch & Co. Inc. $ ) PLC – Public Limited Company * Based on the net unrealized value at each broker, unrealized appreciation is a receivable and unrealized depreciation is a payable on the Statement of Assets and Liabilities. (a) Security valued in good faith. The accompanying notes are an integral part of these financial statements. 18 The Merger Fund VL STATEMENT OF ASSETS AND LIABILITIES June 30, 2012 (Unaudited) ASSETS: Investments, at value (Cost $13,318,619) $ Cash held in foreign currency (Cost $257,332) Deposits at brokers Receivable from brokers Receivable for investments sold Receivable for forward currency exchange contracts Receivable for swap contracts 25 Dividends and interest receivable Swap dividends receivable Prepaid expenses and other receivables Total Assets LIABILITIES: Securities sold short, at value (proceeds of $1,027,099) $ Written option contracts, at value (premiums received $344,457) Payable for forward currency exchange contracts Payable for swap contracts Payable for investments purchased Payable for fund shares redeemed Payable to the investment adviser Dividends payable Accrued expenses and other liabilities Total Liabilities NET ASSETS $ NET ASSETS CONSISTS OF: Accumulated undistributed net investment income $ Accumulated net realized gain on investments, securities sold short, written option contracts expired or closed, swap contracts, foreign currency translation and forward currency exchange contracts Net unrealized appreciation / (depreciation) on: Investments $ ) Securities sold short ) Written option contracts ) Swap contracts ) Foreign currency translation Forward currency exchange contracts Net unrealized depreciation ) Paid-in capital Total Net Assets $ NET ASSET VALUE and offering price per share, ($13,463,392 / 1,287,040 shares of beneficial interest outstanding)* $ *The redemption price per share may vary based on the length of time a shareholder holds Fund shares. The accompanying notes are an integral part of these financial statements. 19 The Merger Fund VL STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2012 (Unaudited) INVESTMENT INCOME: Interest $ Dividend income on long positions (net of foreign withholding taxes of $673) Total investment income EXPENSES: Investment advisory fees $ Professional fees Transfer agent and shareholder servicing agent fees Fund accounting expense Administration fees Reports to shareholders Trustees’ fees and expenses Custody fees Federal and state registration fees Miscellaneous expenses Borrowing expense on securities sold short Dividends on securities sold short Total expenses before expense waiver by adviser Less: Expense reimbursed by Adviser (Note 3) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN / (LOSS) ON INVESTMENTS: Realized gain / (loss) on: Investments ) Securities sold short ) Written option contracts expired or closed Swap contracts ) Foreign currency translation ) Forward currency exchange contracts Net realized loss ) Change in unrealized appreciation / (depreciation) on: Investments Securities sold short Written option contracts ) Swap contracts ) Foreign currency translation Forward currency exchange contracts Net unrealized appreciation NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 20 The Merger Fund VL STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2012 December 31, 2011 (Unaudited) Net investment loss $ ) $ ) Net realized gain / (loss) on investments, securities sold short, written option contracts expired or closed, swap contracts, foreign currency translation and forward currency exchange contracts ) Change in unrealized appreciation / (depreciation) on investments, securities sold short, written option contracts, swap contracts, foreign currency translation and forward currency exchange contracts ) Net increase in net assets resulting from operations Distributions to shareholders from: (Note 5) Net investment income — — Net realized gains — ) Total dividends and distributions — ) Net increase / (decrease) in net assets from capital share transactions (Note 4) ) Net decrease in net assets ) ) NET ASSETS: Beginning of period End of period (including accumulated undistributed net investment income of $22,149 and $69,752, respectively) $ $ The accompanying notes are an integral part of these financial statements. 21 The Merger Fund VL FINANCIAL HIGHLIGHTS Selected per share data is based on a share of beneficial interest outstanding throughout each period. Six Months Ended Year Ended December 31, June 30, 2012 (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income / (loss) Net realized and unrealized gain on investments Total from investment operations Less distributions: Distributions from net investment income — — — ) — — Distributions from net realized gains — ) Total dividends and distributions — ) Net Asset Value, end of period $ Total Return %(7) % % % %(5) % Supplemental data and ratios: Net assets, end of period (000’s) $ Ratio of operating expenses to average net assets including interest expense, borrowing expense on securities sold short and dividends on securities sold short: Before expense waiver %(6) % After expense waiver %(6) % Ratio of operating expenses to average net assets excluding interest expense, borrowing expense on securities sold short and dividends on securities sold short: Before expense waiver %(6) % After expense waiver %(6) % Ratio of net investment loss to average net assets: Before expense waiver )%(6) )% )% )% )% )% After expense waiver )%(6) )% )% )% )% )% Portfolio turnover rate(8) %(7) % Performance data included herein for periods prior to 2011 reflect that of Westchester Capital Management, Inc. the Fund’s prior investment adviser.See Note 1 for additional information. Net investment income / (loss) per share has been calculated based on average shares outstanding during the period. Net investment income / (loss) per share is calculated using ending balance after consideration of adjustments for permanent book and tax differences. Net investment income / (loss) per share is calculated using ending balance prior to consideration of adjustments for permanent book and tax differences. The return would have been 3.06% without the expense credit from the service provider. Annualized. Not annualized. The numerator for the portfolio turnover rate includes the lesser of purchases or sales (excluding short positions).The denominator includes the average long positions throughout the period. The accompanying notes are an integral part of these financial statements. 22 The Merger Fund VL NOTES TO THE FINANCIAL STATEMENTS June 30, 2012 (Unaudited) Note 1 — ORGANIZATION The Merger Fund VL (the “Fund”) is a no-load, open-end, non-diversified investment company organized as a statutory trust under the laws of Delaware on November 22, 2002, and registered under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund commenced operations on May 26, 2004. In a transaction that closed on December 31, 2010, Westchester Capital Management, Inc. transferred substantially all of its business and assets to Westchester Capital Management, LLC, which became the Fund’s investment adviser.Therefore, the performance information included herein for periods prior to 2011 reflect the performance of Westchester Capital Management, Inc.Mr. Roy Behren and Mr. Michael Shannon, the Fund’s current portfolio managers, assumed portfolio management duties of the Fund in 2006. The investment objective of the Fund is to seek to achieve capital growth by engaging in merger arbitrage. Merger arbitrage is a highly specialized investment approach generally designed to profit from the successful completion of proposed mergers, takeovers, tender offers, leveraged buyouts, liquidations and other types of corporate reorganizations. Shares of the Fund are not offered directly to the public. The Fund’s shares are currently offered only to separate accounts funding variable annuity and variable life insurance contracts. At June 30, 2012, 99.7% of the shares outstanding of the Fund were owned by three insurance companies. Activities of these shareholders may have a significant effect on the operations of the Fund. Note 2 — SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. These policies are in conformity with generally accepted accounting principles (“GAAP”). In preparing these financial statements, the Fund has evaluated events and transactions for potential recognition or disclosure through the date the financial statements were available to be issued. The presentation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and assumptions. A.Investment Valuation Securities listed on the NASDAQ Global Market and the NASDAQ Global Select Market are valued at the NASDAQ Official Closing Price (“NOCP”). Investments in registered investment companies that are money market funds are valued at net asset value. Other listed securities are valued at the last sale price on the exchange on which such securities are primarily traded or, in the case of options, at the last sale price. The securities valued using quoted prices in active markets are classified as Level 1 investments. Securities not listed on an exchange are valued at the last sale price as of the close of the New York Stock Exchange. Non-Exchange listed securities that do not trade on a particular day are valued at the average of the closing bid and asked prices. These securities, which include corporate bonds, are classified as Level 2 investments. When pricing options, if no sales are reported or if the last sale is outside the bid and asked parameters, the higher of the intrinsic value of the option or the mean between the last reported bid and asked prices will be used. Options purchased in an active market are classified as Level 1 investments, but options not listed on an exchange are classified as Level 2 investments. Securities for which there are no such valuations are valued at fair value as determined in 23 The Merger Fund VL NOTES TO THE FINANCIAL STATEMENTS (continued) June 30, 2012 (Unaudited) Note 2 — SIGNIFICANT ACCOUNTING POLICIES (continued) good faith by Westchester Capital Management, LLC (the “Adviser”) under the supervision of the Board of Trustees. The Adviser may, in accordance with the policies adopted by the Board of Trustees, value securities, including options, at prices other than last-sale prices, intrinsic value prices, or the average of closing bid and asked prices, when such prices are believed unrepresentative of market value as determined in good faith by the Adviser. When fair-value pricing is employed, the prices of securities used by the Fund to calculate its net asset value (“NAV”) may differ from quoted or published prices for the same securities. In addition, due to the subjective and variable nature of fair-value pricing, it is possible that the value determined for a particular asset may be materially different from the value realized if the securities were sold. These securities are generally classified as Level 2 or 3 depending on the priority of significant inputs. At June 30, 2012, securities fair valued in good faith represent 0.32% of net assets using the absolute value of long investments, written option contracts and swap contracts. Investments in United States government securities (other than short-term securities) are valued at the average of the quoted bid and asked prices in the over-the-counter market. Short-term investments are carried at amortized cost, which approximates market value. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. 24 The Merger Fund VL NOTES TO THE FINANCIAL STATEMENTS (continued) June 30, 2012 (Unaudited) Note 2 — SIGNIFICANT ACCOUNTING POLICIES (continued) The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of June 30, 2012. These assets and liabilities are measured on a recurring basis. Level 1 Level 2 Level 3 Total Assets Common Stocks* $ $
